DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are currently pending.

Election/Restrictions
Applicant’s election without traverse of species 1A, the silicone substrate, in the reply filed on 02/23/2022 is acknowledged.

Claim Objections
Claim 5 is objected to because of the following informalities:  a minor typographical error. There is a missing space between “15” and “nm” in the numerical range “0.5 to 15nm” which should read “0.5 to 15 nm” for the third transition layer thickness.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 105321806 A; machine translation) in view of Akiyama et al. (CN 107615449 A with US 2018/0175283 A1 as the English equivalent).
Regarding claim 1 and 8,
Hu teaches a composite single crystalline (monocrystalline) film (Hu: abstract). Hu teaches the composite monocrystalline film comprises a substrate (110), composed of silicon; an optical isolation layer (120, a first isolation layer), composed of silicon dioxide; a monocrystalline film (130, a first film layer), composed of lithium niobate or lithium tantalite; and a thin film (140, a second film), composed of monocrystalline silicon; wherein the layers are laminated in order (Hu: abstract; pg. 2, par. 6, pg. 3, par. 1-10 and 14-16, pg. 4, par. 1-4).
Hu is silent towards a first transition layer disposed on the substrate, a second transition layer disposed on the first isolation layer, and a third transition layer disposed on the first film layer wherein the first, second, and third transition layers include elements H and Ar. However, the specification states that these transition layers are formed due to a plasma surface treatment and ion implantation of the dissimilar layers (Applicant’s PGpub: par. 0032-0033, 0041-0044, and 0049-0052). Hu does teach ion implantation of hydrogen ions and heating to bond the dissimilar layers together (Hu: pg. 5, par. 10-14).
Akiyama teaches a composite single-crystal film comprising laminating a lithium niobate or lithium tantalite single-crystal film onto a composite wafer composed of silicon or a silicon with an oxide layer (Akiyama: abstract; par. 0014, 0024, and 0029-0030). The method of lamination results in the two layers having high adhesion at the lamination interface resulting in it unlikely to cause peeling or cracking (Akiyama: par. 0024). The process involves implantation of hydrogen ions into the oxide single-crystal wafer forming an ion-implanted layer inside the oxide, the hydrogen ion implantation dose overlaps with that disclosed by Applicant’s specification and an implantation energy that overlaps with the implantation energy disclosed by Applicant’s specification (Applicant’s PGpub: par. 0045, 0049, 0051, 0054, 0056, 0059, 0061, 0064, and 0066 and Akiyama: par. 0032). The next step involves surface activation treatment such as by plasma treatment with argon gas (Ar) which aligns with the surface activation treatment utilized in Applicant’s specification in which the Ar in the transition layers are derived from said plasma treatment (Applicant’s PGpub: par. 0044 and Akiyama: par. 0033 and 0034). Thus, as evident from the teachings of Akiyama, ion implantation and plasma surface activation treatment for similar types of layers as that of Hu are known to improve laminate adhesion and prevent peeling and cracking of the resulting laminate and such a lamination process between these types of layers would result in transition layers comprising H and Ar as evidenced by Applicant’s specification.
Hu and Akiyama are in the corresponding field of composite monocrystalline films comprising silicon and lithium niobate or lithium tantalite films. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the ion implantation of hydrogen with 
Regarding claim 2,
Hu in view of Akiyama teaches the composite monocrystalline film required by claim 1. Hu further teaches a second optical isolation layer composed of silicon dioxide and may each have a thickness of 5 nm to 10 µm which overlaps with the claimed 0.005 µm to 4 µm (Hu: pg. 3, par. 1 and 3; pg. 4, par. 1).
Regarding claim 7,
Hu in view of Akiyama teaches the composite monocrystalline film required by claim 1. Hu further teaches the first film (the lithium niobate or lithium tantalite film) has a thickness of 5 nm to 50 µm and the second film has a thickness of from 5 nm to 50 µm which overlaps with the claimed 10 to 2000 nm thickness (Hu: pg. 4, par. 2 and 3). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding claim 9,
Hu in view of Akiyama teaches the composite monocrystalline film required by claim 8. As the composite laminate comprises substantially the layer ordering, layer compositions, and layer thicknesses made by a substantially similar method as explained above, which is evidenced in Applicant’s specification as resulting in the concentration of elements gradually increasing or decreasing within the transition layers as a result of the method and layer compositions, it is expected that the laminate of Hu and Akiyama would also result in the claimed general distribution of elements across third transition layer. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 10 and 11,
Hu in view of Akiyama teaches the composite monocrystalline film required by claims 1 and 2. Hu further teaches the substrate may be a silicon substrate with a thickness of 10 and 2000 µm (converts to 0.01 to 2 mm) which overlaps with the claimed range (Hu: pg. 3; par. 2-3 and 18).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Akiyama and in further view of Tobisaka et al. (US 2011/0104871 A1).
Regarding claims 3-5,
Hu in view of Akiyama teaches the composite monocrystalline film required by claim 1. Hu and Akiyama are silent towards the concentration of H and Ar in the first, second, and third transition layers being in the claimed range and the relative concentrations with respect to each transition layer and the thickness of the first, second, and third transition layers.
Tobisaka teaches forming a composite bonded substrate of single-crystal silicon substrates to dissimilar materials including silicon oxide and other dissimilar materials using ion Tobisaka: abstract; par. 0017-0018, 0024, 0039-0044, and 0048). The method is similar to that of Akiyama in that it involves ion implantation and plasma surface treatments as noted above. However, Tobisaka teaches that it is known to adjust the implantation conditions of the hydrogen ions and rare gas ions such as implantation energy, implantation dose, and implantation temperature to select a thin film with a transition layer with the desired thickness. The ranges of the implantation temperature, energy, and dose of Hu overlap with those disclosed in Applicant’s specification for the hydrogen ion implantation. It is also noted that the ranges in Tobisaka are only exemplary and one of ordinary skill in the art may go outside the disclosed ranges to achieve the desired thickness (Tobisaka: par. 0044-0050).
Hu, Akiyama, and Tobisaka are in the corresponding field of composite monocrystalline films which utilize ion implantation for lamination to improve adhesion of layers. Therefore, it would have been obvious to one of ordinary to adjust the ion implantation parameters to arrive at the desired surface state when bonding the respective layers in the laminate of Hu and Akiyama to adjust the thickness to the desired amount, such as within the claimed ranges of 0.5 to 15 nm for the first and third transition layers and 0.5 to 10 nm for the second transition layer as taught by Tobisaka. That is one of ordinary skill in the art would adjust the concentration of H and Ar to arrive at the desired thickness parameters rendering the claimed H and Ar concentrations in the three transition layers and the claimed thicknesses obvious and within the skill of a person of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Akiyama and in further view of Akiyama et al. (WO 2017/134980 A1 with US 2019/0036505 A1 as the English equivalent); herein referred to as Akiyama2019.
Regarding claim 6,
Hu in view of Akiyama teaches the composite monocrystalline film required by claim 1. Hu and Akiyama do not explicitly teach wherein the third transition layer includes a first sub-transition layer adjacent to the first film layer and a second sub-transition layer adjacent to the second film layer with the first and second sub-transition layers have a gradient of concentrations of elements from the adjacent layers. However, as explained above in the rejection of claims 1 and 9, the laminate is formed of the claimed composition, thicknesses, and formed through a substantially similar method and would be expected to exhibit similar transition layers with the gradients and structure to the generally claimed third transition layer.
Additionally, Akiyama2019 teaches a composite monocrystalline film bonding two dissimilar substrates in a similar manner and compositions as that in Akiyama. Akiyama2019 further teaches that the transition layer (30, called the amorphous layer) between the two dissimilar substrates, may actually be two amorphous regions (31) and (32) which may be considered sub-layers to improve bonding between two said layers (Akiyama2019: Figs. 1 and 2; par. 0036-0043). The respective regions may have a higher proportion of the adjacent element, such as Si and Ta which would form a gradient as the portions decrease as the amorphous region extends away from the adjacent layers as shown in Fig. 2 and Table 1 (Akiyama2019: Fig. 2; par. 0036-0043). The layers may be considered to have a gradual decrease from the respective labeled points such as point 1 and 2 for the Ta and points 4 and 5 for the Si (Akiyama2019: Fig. 2 and Table 1
Therefore, it would be obvious to one of ordinary skill in the art to construct the third transition layer to have a first and second sub-transition layer having the gradual change in concentration from the adjacent film layer towards the other sub-transition layer to provide improved adhesion between the two film layers as taught by Akiyama2019.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783